DETAILED ACTION
In response to remarks filed on 31 July 2021
Status of Claims
Claims 1-12 are pending;
Claims 1 and 8 are currently amended;
Claims 2-7 and 9-12 were previously presented;
Claims 1-12 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 31 July 2021 have been fully considered and they are moot. A new reference has been introduced to reject the new limitations added to claim 1. The rejection of Claim 7 remains unchanged since the broadly claimed limitations still read on the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “wherein the blade is hingedly connected to a rotary joint below the proximal end of the hydraulic piston and above hydraulic piston. It is unclear how it is possible for the rotary joint to be below and above the hydraulic piston (the proximal end is still the piston). Figure 3 of the application shows the hydraulic piston at the same level of the rotary joint. The dependent claims of claim 1 are also rejected for depending on a rejected claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole Fiwould have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch (U.S. Patent No. 3,653,131) in view of Horton (U.S. Patent Application Publication No. 2014/0190043).
As to Claim 1, Pilch discloses a releasable grading implement detachably affixable to a dipper of a backhoe, the grading implement comprising:
A concave blade (#60) more than twice as wide laterally than the concave blade is tall (Figure 3), the concave blade having two blade sides protruding laterally beyond a width of the mounting bracket to approximately a width of the backhoe (One half of #60 is one side. The other half of #60 is another side);
Two arcuate flanges disposed at lateral terminal ends of the concave blade (Figure 3);
A mounting bracket (#36) adapted to releasably affix the concave blade to a dipper of a backhoe;
A hydraulic piston (#70)  affixed between the mounting bracket (#36) and the blade (#60), the hydraulic piston affixed at a proximal end to the mounting bracket and affixed at a distal end to a blade side protruding laterally from the mounting bracket (Figure 2);
Wherein the hydraulic piston (#70) adapted to rotate the concave blade axially around about the mounting bracket such that orientation of the concave blade to a ground surface may be adjusted by an operator to keep the blade parallel to the ground surface (Figures 5 and 6);
Wherein the blade is hingedly connected to a rotary joint (#61) below the proximal end of the hydraulic piston and above hydraulic piston.

As to Claim 4, Plich as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Plich as modified also teaches wherein the blade is hingedly connected (#61 serves as a hinge since it rotates within #62 to allow rotation of the blade) to the mounting bracket.
As to Claim 5, Plich as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Plich as modified also teaches wherein the blade is hingedly connected (#61 serves as a hinge since it rotates within #62 to allow rotation of the blade) to the mounting bracket at a rotary point below the proximal end of the hydraulic piston (#70).
As to Claim 6, Plich as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Plich as modified also teaches wherein the hydraulic piston (#70) extends laterally from the mounting bracket substantially coplanarially with the concave blade.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch (U.S. Patent No. 3,653,131) in view of Horton (U.S. Patent Application Publication No. 2014/0190043); and further in view of Gharsalli et al (U.S. Patent Application Publication No. 2008/0263912).
As to Claim 2, Pilch as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Pilch is silent about further comprising a plurality of proximity sensors affixed to a rearward face of the concave blade. Gharsalli discloses a plurality of proximity sensors affixed to a rearward face of the concave blade (Paragraph 0028 and 0031). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of proximity sensors affixed to a rearward face of the concave blade. The motivation would have been to measure the distance .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch (U.S. Patent No. 3,653,131) in view of Horton (U.S. Patent Application Publication No. 2014/0190043); and further in view of Coontz (U.S. Patent No. 3,773,116).
As to Claim 3, Pilch as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Pilch is silent about a second hydraulic piston adapted to adjust a pitch angle of the concave blade relative to the ground surface. Coontz discloses a second hydraulic piston (Figure 2) adapted to adjust a pitch angle of the concave blade relative to the ground surface. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second hydraulic piston adapted to adjust a pitch angle of the concave blade relative to the ground surface. The motivation would have been to further adjust the position of the blade for greater operational flexibility.
Claims 7 and 10-12 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch (U.S. Patent No. 3,653,131) in view of Coontz (U.S. Patent No. 3,773,116).
As to Claim 7, Plich discloses a releasable grading implement detachably affixable to a backhoe, the grading implement comprising:
A concave blade (#60) wider laterally than the concave blade is tall, the concave blade having two blade sides (Half of the back wall of blade #60 is one side and the other half is the other side) protruding laterally beyond a width of the mounting bracket;
A mounting bracket (#20) adapted to releasably affix the concave blade to a dipper of a backhoe (Figure 1);
One or more hydraulic pistons (#70) affixed between the mounting bracket and the blade, the hydraulic pistons affixed at a proximal end to the mounting bracket and affixed at a distal end to a blade side protruding laterally from the mounting bracket;
Wherein the hydraulic pistons (#70) are adapted to pitch and roll the concave blade axially around about the mounting bracket such that orientation of the concave blade to a 
However, Plich is silent about a ground-engaging blade detachably affixed to a lower surface of the concave blade. Coontz discloses a ground-engaging blade (#92) detachably affixed to a lower surface of a concave blade. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a ground-engaging blade detachably affixed to a lower surface of the concave blade. The motivation would have been to cut the soil. Accordingly, Plich as modified teaches a ground-engaging blade detachably affixed to a lower surface of the concave blade.
As to Claim 10, Plich as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Plich as modified also teaches wherein the blade is hingedly connected (#61 serves as a hinge since it rotates within #62 to allow rotation of the blade) to the mounting bracket.
As to Claim 11, Plich as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Plich as modified also teaches wherein the blade is hingedly connected (#61 serves as a hinge since it rotates within #62 to allow rotation of the blade) to the mounting bracket at a rotary point below the proximal end of the hydraulic piston (#70).
As to Claim 12, Plich as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Plich as modified also teaches wherein the hydraulic piston (#70) extends laterally from the mounting bracket substantially coplanarially with the concave blade.
Claim 8 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch (U.S. Patent No. 3,653,131) in view of Coontz (U.S. Patent No. 3,773,116); and further in view of Gharsalli et al (U.S. Patent Application Publication No. 2008/0263912).
As to Claim 8.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coontz (U.S. Patent No. 3,773,116) in view of Pilch (U.S. Patent No. 3,653,131).
As to Claim 7, Coontz discloses a releasable grading implement detachably affixable to a dipper of a backhoe, the grading implement comprising:
A concave blade (#22) more than twice as wide laterally than the concave blade is tall, the concave blade having two blade sides (Half of the back wall of blade #22 is one side and the other half is the other side) protruding laterally beyond a width of the mounting bracket;
A ground-engaging blade (#92) detachably affixed (#42) to a lower surface of the concave blade;
A mounting bracket (#14) adapted to releasably affix the concave blade to a dipper of a backhoe;
One or more hydraulic pistons (#58) affixed between the mounting bracket and the blade, the hydraulic piston affixed at a proximal end to the mounting bracket and affixed at a distal end to a blade side protruding laterally from the mounting bracket;
Wherein the hydraulic piston (#58) adapted to rotate the concave blade axially around about the mounting bracket such that orientation of the concave blade to a ground surface may be adjusted by an operator to keep the blade parallel to the ground surface (Figure 4).
However, Coontz is silent about two flanges disposed at lateral terminal ends of the concave blade. Pilch discloses two flanges (Figure 3 shows the flanges of #60) disposed at lateral terminal ends of the concave blade. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two flanges disposed at lateral terminal ends of the concave blade. The motivation would have been to increase the volume of the blade. Accordingly, Coontz as modified teaches two flanges disposed at lateral terminal ends of the concave blade.
As to Claim 9, Coontz as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Coontz as modified also teaches further comprising a second hydraulic piston (Figure 2) adapted to adjust a pitch angle of the concave blade relative to the ground surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678